SUMMARY ORDER
Plaintiff-appellant Theodore F. Johnson, pro se, appeals from the judgment of the district court, entered March 25, 2005, dismissing his complaint on the ground that it was barred by an injunction issued against him in 1990 and the doctrine of res judicata.
In support of his appeal, Johnson contends that this Court lifted the 1990 injunction in a document that he submitted that reads in pertinent part:
it is now hereby ordered, adjudged and decreed that the order of said District Court be and it hereby is rescinded.
Ex. D to Appellant’s Br.
In fact, the decretal part of the order in which this Court ruled on Johnson’s appeal from the 1990 injunction reads:
it is now hereby ordered, adjudged and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Bartel’s Order dated April 18, 1990.
Johnson v. New York City Transit Auth., No. 90-7444, 923 F.2d 844 (2d Cir. Nov.8, 1990).
In any event, the district court correctly dismissed Johnson’s complaint on the ground of res judicata. See Maharaj v. Bankamerica Corp., 128 F.3d 94, 97 (2d Cir.1997). We hereby AFFIRM the judg*54merit of the district court on the ground of res judicata.